F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                        August 4, 2006
                                TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                      Clerk of Court

 ROY LAM ONTE BOW M AN,
       Plaintiff-Appellant,                             No. 06-6053
 v.                                               (D.C. No. 05-CV -954-L)
 SA M C ALB ON E, Warden; R ON                         (W . D. Okla.)
 W A RD ; and A TTO RN EY G EN ERAL
 OF THE STATE OF OKLAHOM A,
       Respondents-Appellees.



                                     OR DER


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      Appellant is a state prisoner, seeking habeas relief and challenging the

execution of his sentence under 28 U.S.C. § 2241. He claims that he was denied

due process in connection with a 1996 disciplinary proceeding. Appellant had

been placed in a pre-parole conditional supervision program in 1991, and after his

arrest and misconduct conviction in 1996, he w as not returned to the program. In

2000, Appellant executed a state petition for a writ of habeas corpus. He was

unsuccessful in state district court, and the Oklahoma Court of Criminal Appeals

denied him relief in 2001. Appellant initiated the present action on August 12,

2005. A magistrate judge recommended that his petition be denied as untimely.
Report and Recommendation, 7 (W .D. Okla. Aug. 31, 2005). The district court

adopted the magistrate judge’s report in full and dismissed Appellant’s petition as

untimely. Order, 3 (W .D. Okla. Jan. 8, 2006). The district court also denied

Appellant a certificate of appealability in an order on February 21, 2006.

      A one-year limitations period applies in state prisoners’ habeas actions. 28

U.S.C. § 2241(d)(1)(A)-(D) (2000). In addition, federal law provides that the

limitations period is tolled for a “properly filed application for State post-

conviction or other collateral review.” 28 U.S.C. § 2241(d)(2) (2000). As the

magistrate judge properly recommended, Appellant’s limitations period on all

habeas claims would have begun by M ay 21, 2001 (date of state court filing), and

ended on M ay 21, 2002. Report and Recommendation, at 6. Therefore, his filing

of a habeas petition in 2005 is untimely. W e are also in accord with the district

court’s finding that Appellant did not satisfy the requirements for equitable

tolling. Order, at 2.

      Appellant now seeks from this court a certificate of appealability. The

issues he raises on appeal are identical to those brought before the district court.

To grant a certificate of appealability, Appellant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (1994).

To meet this burden, Appellant must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

                                          -2-
deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).

      W e have carefully reviewed Appellant’s brief, the magistrate judge’s

recommendations, the district court’s disposition, and the record on appeal.

Nothing in the facts, the record on appeal, or Petitioner’s filing raises an issue

which meets our standard for the grant of a certificate of appealability. For

substantially the same reasons set forth by the magistrate judge in the Report and

Recommendation of August 31, 2005, and the district court’s orders of January 8,

2006, and February 21, 2006, we cannot say “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner.” Id.

      Accordingly, we D EN Y Petitioner’s request for a certificate of

appealability and DISM ISS the appeal.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -3-